McCay, Judge.
1. We are unable to see how any right of Mrs. Bray can be affected by the judgment against her husband. Under our law, at the date of the judgment and of her marriage, she was, as to any property she had or might acquire, a feme sole, and a judgment against her husband was no more a judgment against her than would a judgment against any other person be. That she was one of the administrators at the bringing of the suit, and filed a plea as such, can, under the course the case took, make no difference. Dennis died and Mrs. Wynn married. The death of Dennis abated the suit as to him, and her marriage abated her letters. How far, if she had invested the assets, the plaintiff might have objected to the abatement of the suit as to her, we do not say. But her husband, Bray, took out letters, was made a party and filed a plea, and it was the issue on Bray’s plea that was tried, and it is upon that and that alone the plaintiff stands. She -was no party to that issue, and is not bound by it. It simply found that the plaintiff was a proper creditor of the estate, and that Bray had assets to pay it — that was all. It determined nothing as to any devastavit or as to any assets in the hands of previous administrators. Indeed,' the waste of the estate by the former administrators would have protected Bray. 'Nor was he liable to account for his wife’s devastavit unless he got property by her to do so, and under the law at the date of the marriage *453lie got no property by her, so that it is clear to us that no right of Mrs. Bray was affected by the judgment.
2. The issue on trial in this case was whether Mehaffey owed the estate represented by Bray. That depended on the fact whether Mrs. Bray was, at the date of the summons, the owner of Mehaffey’s note in her own right. 'Whether this was so or not, could not be proven by showing that it was proven on the trial between the plaintiff and Bray, that this very note ■went into Bray’s hands as assets, or that the jury in that case so found. Neither Mehaffey or Mrs. Bray were parties or privies to that issue, and it is wholly immaterial to their rights what was proven or what was found on that trial. It binds Bray, and him alone. It often happens that an administrator, in a suit against him as to his devastavit, is called upon to show whether certain property belongs to the estate, whether the estate does or does not owe debts other than the plaintiff’s, and the dignity of such debts as compared with the debt of the plaintiff. An administrator who undertakes to do this by plea at law takes the risk if the plea is found against him, of having to try the same issue, perhaps, with other -parties. To avoid this, he may file a bill to marshal the asscls. But if he fails to do this, he takes the risk, as other parties are not bound by a judgment to which they are not parties. We think the court was right, and that his judgment should be affirmed.
Judgment affirmed.